
	

115 S2712 IS: Facilitating Accessible Resources for Mental health and Encouraging Rural Solutions For Immediate Response to Stressful Times Act
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2712
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2018
			Ms. Baldwin (for herself, Mrs. Ernst, Mr. Moran, Ms. Heitkamp, Mr. Gardner, Mr. Bennet, Mr. Hoeven, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to
			 establish a farm and ranch stress assistance network, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Facilitating Accessible Resources for Mental health and Encouraging Rural Solutions For Immediate Response to Stressful Times Act or the FARMERS FIRST Act.
		2.Farm and ranch stress assistance networks
 (a)FindingsCongress finds that— (1)agricultural work continues to be—
 (A)highly stressful; (B)characterized by uncertainty; and
 (C)subject to— (i)changing market conditions;
 (ii)the unpredictable nature of weather; and (iii)other factors beyond the control of agricultural producers;
 (2)individuals working in agriculture have the highest overall suicide rate among all occupations; (3)access to behavioral health care is often limited among individuals working in agriculture due to time and geographical constraints; and
 (4)agricultural workers are in need of specialized behavioral health programs that are— (A)affordable;
 (B)available as needed; and (C)carried out with understanding of concerns specific to agricultural work.
 (b)Farm and ranch stress assistanceThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after subtitle I (7 U.S.C. 3291 et seq.) the following:
				
					JFarm and ranch stress assistance
 1460.DefinitionsIn this subtitle: (1)Affected individualThe term affected individual means any individual engaged, as determined by the Secretary, in—
 (A)farming; (B)ranching; or
 (C)another agriculture-related occupation. (2)CommitteeThe term Committee means the Farm and Ranch Stress Assessment Committee established under section 1461A(a).
 (3)National networkThe term national network means the National Farm and Ranch Stress Assistance Network established under section 1461(b)(1). (4)State networkThe term State network means a State farm and ranch stress assistance network established under section 1461(a)(1).
							1461.Farm and ranch stress assistance networks
							(a)State networks
 (1)GrantsThe Secretary, in coordination with the Secretary of Health and Human Services, shall establish a program under which the Secretary shall provide competitive grants to State departments of agriculture, State cooperative extension services, and nonprofit organizations to carry out eligible cooperative programs described in paragraph (2).
 (2)Description of eligible cooperative programsAn eligible cooperative program referred to in paragraph (1) is a program— (A)established and carried out by a partnership between—
 (i)one or more State departments of agriculture, one or more State cooperative extension services, or one or more nonprofit organizations, as applicable; and
 (ii)entities providing appropriate services in the one or more States; and (B)the purpose of which is to establish a farm and ranch stress assistance network to provide stress assistance programs to affected individuals, including counseling and support (including behavioral health counseling and referral for other forms of assistance, as necessary) through—
 (i)farm telephone helplines and internet websites; (ii)training for advocates for affected individuals and other individuals or entities that may assist affected individuals in crises, including training programs and workshops;
 (iii)support groups; (iv)outreach services and activities, including the dissemination of information and materials; and
 (v)home delivery of assistance, in any case in which a farm resident is homebound. (3)Use of fundsA competitive grant provided under this subsection may be used to enter into a contract, on a multiyear basis, with a community-based, direct-service organization to initiate, expand, or maintain an eligible cooperative program in the State.
								(b)National network
 (1)EstablishmentThe Secretary, in coordination with the Secretary of Health and Human Services, shall establish a National Farm and Ranch Stress Assistance Network to coordinate stress assistance programs on a national scale for affected individuals, including through programs and activities described in subsection (a)(2)(B).
 (2)DirectorThe Secretary, in coordination with the Secretary of Health and Human Services, shall appoint an individual in the Department of Agriculture to be the Director of the national network.
 (c)Authorization of appropriationsNotwithstanding any other provision of law, there is authorized to be appropriated to the Secretary to carry out activities through the national network and State networks $10,000,000 for each of fiscal years 2019 through 2023.
							1461A.Farm and Ranch Stress Assessment Committee
 (a)EstablishmentNot later than 90 days after the date of enactment of the FARMERS FIRST Act, the Secretary and the Secretary of Health and Human Services shall establish an advisory committee, to be known as the Farm and Ranch Stress Assessment Committee.
 (b)MembershipThe Committee shall consist of— (1)the Secretary (or a designee);
 (2)the Secretary of Health and Human Services (or a designee); (3)the Assistant Secretary of Health and Human Services for Mental Health and Substance Abuse (or a designee);
 (4)the Administrator of the Health Resources and Services Administration (or a designee); (5)the Director of the Centers for Disease Control and Prevention (or a designee);
 (6)the Director of the National Institutes of Health; (7)the Under Secretary for Rural Development (or a designee); and
 (8)4 members, to be appointed by the Secretary, one of which shall be a representative of each of— (A)affected individuals;
 (B)behavioral health professionals; (C)advocates for affected individuals; and
 (D)as appropriate, other experts in occupational stress and behavioral health among affected individuals.
 (c)MeetingsThe Committee shall meet not fewer than 2 times each year. (d)Report (1)In generalNot later than 1 year after the date of enactment of the FARMERS FIRST Act, the Committee shall submit to Congress and any other relevant Federal department or agency, and make publicly available, a report describing the state of behavioral and mental health in farmers and ranchers.
 (2)ContentsThe report under paragraph (1) shall include— (A)an inventory and assessment of efforts to support the behavioral and mental health of farmers and ranchers by—
 (i)the Federal Government, States, and units of local government; (ii)communities that are comprised of farmers and ranchers;
 (iii)healthcare providers; (iv)State cooperative extension services; and
 (v)other entities, as determined by the Secretary; (B)a description of the challenges faced by farmers and ranchers (including financial, medical, and other challenges) that may impact the behavioral and mental health of farmers and ranchers;
 (C)an evaluation of the impact of farmer and rancher suicides on— (i)the agricultural workforce;
 (ii)agricultural production; (iii)rural families and communities; and
 (iv)succession planning; and (D)an outline of a long-term strategy and recommendations based on best practices to appropriate Federal departments or agencies for addressing the challenges identified under subparagraph (B)..
			
